DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 09/20/2022.
Claims 1-2, 4-10 and 12 have been amended.  Claim 3 has been canceled. Claims 15-22 have been added.  Overall, claims 1-2 and 4-22 are pending in this application.
	Applicant's cooperation in correcting the informalities in the drawing and specification are appreciated.  However, a few minor informalities contain in Figs. 4-5.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings were received on 09/20/2022.  These drawings are acknowledged.
Applicants are required to show a rotation direction (anti-clockwise) of the rotor (3) in the Figs. 1-3 with respect to the stator (2) (see page 9, lines 32-33 to page 10, line 1 and lines 8-10).
The Fig. 5 is objected to because “the delivery element” should be labeled -- 4-- (see attached Fig. 5 below).

    PNG
    media_image1.png
    575
    687
    media_image1.png
    Greyscale


Claim Objections
Claims 6-7, 15 and 22 objected to because of the following informalities:  
	- claim 6: page 4, line 3, “at a first angular distance” should be changed to -- at the first angular distance – since claim 6 depends on claim 1 for clarity and consistency the terminology in the claim language.
	- claim 7: page 4, line 3, “at a second angular distance” should be changed to -- at the second angular distance -- since claim 7 depends on claim 1 for clarity and consistency the terminology in the claim language.
	- claim 15: page 5, line 2, “a first maximum cell volume” should be changed to -- the first maximum cell volume--; “a first delivery cell group” should be changed to -- the first delivery cell group--; line 3-4, “a second  maximum cell volume” should be changed to -- the second maximum cell volume--; “a second delivery cell group” should be changed to -- the second delivery cell group-- for clarity and consistency the terminology in the claim language.
	- claim 22: page 8, line 2, “a first maximum cell volume” should be changed to -- the first maximum cell volume--; “a first delivery cell group” should be changed to --the first delivery cell group--; line 3-4, “a second  maximum cell volume” should be changed to -- the second maximum cell volume--; “a second delivery cell group” should be changed to -- the second delivery cell group-- for clarity and consistency the terminology in the claim language.	
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sulzer AG (Publication Number FR 773258).
	Regarding claim 1, as shown in Figs. 1-6, Sulzer AG disclose a rotary pump comprising: (a) a stator 7 and (b) a rotor 3 which can rotate about a rotational axis within the stator, wherein (c) the rotor comprises multiple delivery elements 2 which can move radially in relation to the rotational axis, and (d) two adjacent delivery elements 2 limit a delivery cell 4 together with the outer surface area of the rotor 3 and the inner surface area of the stator 7, wherein (e) at least two delivery cells 4, preferably two adjacent delivery cells, which exhibit a first maximum cell volume form a first delivery cell group (read by the examiner as the first delivery cell group 4 starting from the reference number 4 to reference number 6 in the rotation direction 8 of the rotor 3- see the annotated Fig. 1 below) and (f) at least two other delivery cells, preferably two other adjacent delivery cells, which exhibit a second maximum cell volume 4 form a second delivery cell group (read by the examiner as the second delivery cell group below the reference numbers 6 and 4 in the rotation direction 8 of the rotor 3- see the annotated Fig. 1 below), wherein (g) the first maximum cell volume of the delivery cells 4 of the first delivery cell group is larger than the second maximum cell volume of the delivery cells 4 of the second delivery cell group(see Fig. 1); and (h) wherein the rotary pump comprises a total of at least six and at most sixteen delivery cells 4 (see the annotated Fig. 1 below).  
	Regarding claim 22, Sulzer AG  discloses wherein the at least two delivery cells 4 which exhibit the first maximum cell volume and form the first delivery cell group (read by the examiner as the first delivery cell group starting from the reference number 4 to reference number 6 in the rotation direction 8 of the rotor 3- see the annotated Fig. 1 below) are adjacent delivery cells or the at least two other delivery cells which exhibit the second maximum cell volume and form the second delivery cell group (read by the examiner as the second delivery cell group below the reference numbers 6 and 4 in the rotation direction 8 of the rotor 3) are adjacent delivery cells.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over any one of Aden et al. (Aden) (Patent Number 6,497,557) or  Sulzer AG (Publication Number FR 773258) in view of legal precedent.
	Regarding claim 16, Aden (as shown in Figs. 1 and 3) or Sulzer AG (as shown in Figs. 1-6) discloses a rotary pump comprising: (a) a stator (102 in Aden; 7 in Sulzer AG) and (b) a rotor (104 in Aden; 3 in Sulzer AG) rotatable about a rotational axis within the stator, wherein (c) the rotor 104 comprises multiple delivery elements (120 in Aden; 2 in Sulzer AG) adapted to move radially in relation to the rotational axis, and (d) two adjacent delivery elements (120 in Aden; 2 in Sulzer AG) limit a delivery cell (θ5, θ6 - see Fig. 3 in Aden; 4 in Sulzer AG) together with an outer surface area of the rotor (104 and see Fig. 3 in Aden; 3 in Sulzer AG) and the inner surface area of the stator (102 in Aden;  7 in Sulzer AG), wherein (e) at least two delivery cells (θ5, θ6 in Aden; 4 in Sulzer AG) which exhibit a first maximum cell volume form a first delivery cell group (see Fig. 3 in Aden; read by the examiner as the first delivery cell group 4 starting from the reference number 4 to reference number 6 in the rotation direction 8 of the rotor 3 – see the annotated Fig. 1 below in Sulzer AG) and (f) at least two other delivery cells (θ1, θ2, θ3, θ4 in Aden; 4 see Fig. 1 below of Sulzer AG) which exhibit a second maximum cell volume (see Fig. 3 in Aden; 4 Sulzer AG) form a second delivery cell group (see Fig. 3 in Aden; read by the examiner as the second delivery cell group below the reference numbers 6 and 4 in the rotation direction 8 of the rotor 3 in Aden), wherein (g) the first maximum cell volume of the delivery cells of the first delivery cell group is larger than the second maximum cell volume of the delivery cells of the second delivery cell group; and (h) wherein the first delivery cell group comprises at least two and at most six delivery cells; wherein the rotary pump comprises a total of at least six and at most sixteen delivery cells (4 - see the annotated of the Fig. 1 below in Sulzer AG) (claim 18).  However Aden or Sulzer AG fails to disclose wherein the adjacent delivery elements of the first delivery cell group arranged at a first angular distance of 400 to 450 from each other on the rotor.
	- Fig. 1 of Sulzer AG

    PNG
    media_image2.png
    696
    781
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized a range of the adjacent delivery elements of the first delivery cell group arranged at a first angular distance of 400 to 450 from each other on the rotor, the  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Al1er, 220F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05).
Please note that in the instant application the applicant has not disclosed any criticality for the claimed limitation (see page 5, lines 16-17).
6.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over any one of Aden or  Sulzer AG in view of legal precedent.
	The modified of Aden or Sulzer AG discloses the second delivery cell group comprises at least four and at most ten delivery cells; however, the modified Aden or Sulzer AG fails to disclose wherein the adjacent delivery elements of the second delivery cell group arranged at a second angular distance of 350 to 400 from each other on the rotor.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized a range of the adjacent delivery elements of the second delivery cell group arranged at a second angular distance of 350 to 400 from each other on the rotor, the  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Al1er, 220F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05).
Please note that in the instant application the applicant has not disclosed any criticality for the claimed limitation (see page 5, lines 17-18).
7.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over any one of Aden or  Sulzer AG in view of legal precedent.
	Regarding claim 19, Aden (as shown in Figs. 1 and 3) or Sulzer AG (as shown in Figs. 1-6) discloses a rotary pump comprising: (a) a stator (102 in Aden; 7 in Sulzer AG) and (b) a rotor (104 in Aden; 3 in Sulzer AG) rotatable about a rotational axis within the stator, wherein (c) the rotor 104 comprises multiple delivery elements (120 in Aden; 2 in Sulzer AG) adapted to move radially in relation to the rotational axis, and (d) two adjacent delivery elements (120 in Aden; 2 in Sulzer AG) limit a delivery cell (θ5, θ6 see Fig. 3 in Aden; 4 in Sulzer AG)) together with an outer surface area of the rotor (104 and see Fig. 3 in Aden; 3 in Sulzer AG) and the inner surface area of the stator (102 in Aden;  7 in Sulzer AG), wherein (e) at least two delivery cells (θ5, θ6 in Aden; 4 in Sulzer AG) which exhibit a first maximum cell volume form a first delivery cell group (read by the examiner as the first delivery cell group 4 starting from the reference number 4 to reference number 6 in the rotation direction 8 of the rotor 3 – see the annotated Fig. 1 below in Sulzer AG) and (f) at least two other delivery cells (θ1, θ2, θ3, θ4 in Aden; 4 see Fig. 1 below of Sulzer AG) which exhibit a second maximum cell volume (4 Sulzer AG) form a second delivery cell group (read by the examiner as the second delivery cell group below the reference numbers 6 and 4 in the rotation direction 8 of the rotor 3– see the annotated Fig. 1 above in Aden), wherein (g) the first maximum cell volume of the delivery cells of the first delivery cell group is larger than the second maximum cell volume of the delivery cells of the second delivery cell group; and (h) wherein the second delivery cell group comprises at least four and at most ten delivery cells; wherein the rotary pump comprises a total of at least six and at most sixteen delivery cells (4 - see the annotated of the Fig. 1 above in Sulzer AG) (claim 20).  However Aden or Sulzer AG fails to disclose wherein the adjacent delivery elements of the second delivery cell group arranged at a second angular distance of 350 to 400 from each other on the rotor.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized a range of the adjacent delivery elements of the second delivery cell group arranged at a second angular distance of 350 to 400 from each other on the rotor, the  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Al1er, 220F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05).
Please note that in the instant application the applicant has not disclosed any criticality for the claimed limitation (see page 5, lines 17-18).

Allowable Subject Matter
8.	Claims 1-2 and 4-15 are allowed over the prior art of record. 
9.	The following is a statement of reasons for the indication of allowable subject matter:   	Claim 1 is allowed primarily because the prior art of record cannot anticipate the applicants' claimed invention by a single reference nor render the applicants' claimed invention obvious by the combination of more than one reference.  Specifically, the prior art of record does not teach “wherein the delivery elements which limit a delivery cell of the first delivery cell group are each arranged at a first angular distance from each other on the rotor, and the delivery elements which limit a delivery cell of the second delivery cell group are each arranged at a second angular distance from each other on the rotor, wherein the first angular distance is larger than the second angular distance” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.


Response to Arguments
10.	The amendment filed on 09/20/2022 has overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in the Office action mailed on 07/07/2022.
	The amendment filed on 09/20/2022 has overcome the claim rejection to the independent claim 1. 
11.	Claims 16-22 were amended to broaden the scope of the claims. The applicants had removed the following limitations “at a first angular distance of 43°”, “at a second angular distance of 38.5°” and “exactly nine delivery cells” recited in claims 16-22; therefore, the argument is based on the amended claims 16-22. As such, a new ground of rejection is presented as set for above, necessitated by amendment.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PMPM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746